1    Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
2    526 3rd St., Ste. A-2
     San Rafael, CA 94901
3    Ph: 415.881.7653
     Fx: 866.610.1430
4          rcweems@weemslawoffices.com
5    Attorney for Plaintiff,
        JAY LAWRENCE STINEMAN
6
7
8                                     UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    JAY LAWRENCE STINEMAN,                                    No. 2:20-cv-0877 DB

12                                                              ORDER AND
               Plaintiff,                                       STIPULATION EXTENDING TIME
13                                                              UNDER SCHEDULING ORDER
      v.
14
      COMMISSIONER OF SOCIAL SECURITY,
15
16             Defendant.

17
              The parties, by and through counsel of record, agree that good cause exists to modify the
18
     scheduling order [ECF 6] and, subject to the approval and any further orders of the Court, stipulate to
19
     extend their filing deadlines as follows:
20
                 •    Plaintiff shall serve and file a motion for summary judgment or for remand by August
21
                      16, 2021;
22
                 •    Defendant shall serve and file any opposition or counter motion by September 20,
23
                      2021; and
24
                 •    Plaintiff may serve and file a reply by October 11, 2021.
25
     ///
26
     ///
27
28
                                                         1
     STIPULATION                                                                         No. 2:20-cv-0877 DB
1           The good cause supporting modification of the scheduling order and order to meet and confer
2    includes but is not limited to the parties are meeting and conferring about the possibility of a
3    voluntary remand.
4     For Plaintiff:                                         For Defendant:
5     WEEMS LAW OFFICES                                      MCGREGOR W. SCOTT,
6                                                              United States Attorney
                                                             DEBORAH LEE STACHEL,
7                                                              Regional Chief Counsel, Region IX
                                                               Social Security Administration
8                                                            CHANTAL R. JENKINS,
                                                               Special Assistant U.S. Attorney
9
10
      /s/Robert C. Weems                          By:        /s/Chantal R. Jenkins
11    Robert C. Weems,                                       Chantal R. Jenkins,
      Attorney for Plaintiff                                 Special Assistant U.S. Attorney and
12                                                           Attorney for the Defendant
13
14                                                   ORDER

15      Pursuant to the parties’ stipulation, IT IS SO ORDERED.

16   Dated: July 15, 2021                      /s/ DEBORAH BARNES
                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
     STIPULATION                                                                           No. 2:20-cv-0877 DB
